ANDERSON, C. J.
Section 2250 of the Code of 1907 provides the only method by which a county, tax commissioner can make an additional assessment of property which has been assessed at an undervaluation, and he may do this by reporting his additional assessment to the commissioners’ court, and who- shall pass upon same and determine the question and fix the assessment.
*409Section 2251 provides, “County tax commissioner shall receive ten per cent, of the tax arising from such additional assessment,” meaning, of course, the assessment mentioned in the preceding section. The result, is, if the report of the county tax commissioner is sustained, in whole or in part, by the commissioners’ court, he would be entitled to 10 per cent, of the tax arising from such additional assessment, and this would, no doubt, be true if the property owner took an appeal to the circuit court and the reassessment was there sustained. This would also be true if the commissioners’ court declined to sustain the raise and the county tax commissioner appealed under section 2252 of the Code, and the raise, as reported by him, was sustained, but the right given to the tax commissioner to appeal, under said section, was taken away by the act of 1911, page 157.—State v. Ide Cotton Mills, 175 Ala. 539, 57 South 481. Therefore the assessment referred to in sec. 2251 is the assessment provided by the commissioners’ court under section 2250, and the county tax commissioner’s right to compensation is dependent upon the confirmation of his recommendation, in Avhole or in part, by the commissioners’ court. It is no doubt true that the State Tax Commission has the right to set aside and declare for naught the former assessments of any tax-assessing authority, except Avhere the valuation has been fixed and determined during the same tax year by a court of record upon appeal, but in doing this, its powers are original and not appellate, and its action is not dependent upon or to be invoked by the report of the county tax commissioner to the commissioners’ court, and the assessment as finally made by the State Tax Commission is in no sense an adoption of or confirmation of the reassessment of the county tax commissioner, and the increased tax thereunder arises from the independent and *410original action of the state board, and not from the assessment contemplated by sections 2250 and 2251 of the Code of 1907.
It is a well-established rule of construction that fees of public offices against the state are only collectible when expressly authorized by the statute and the payment is expressly imposed. Statutes of this character are to be strictly construed, and a liability cannot be placed by implication, but must rest upon an express authorization.—State ex rel. Pollard v. Brewer, 59 Ala. 130; Skinner v. Dawson, 87 Ala. 348, 6 South. 428; Long v. O’Rear, 186 Ala. 558, 65 South. 59.
We think that the statute in question confines the compensation of the county tax commissioner to raises made by the commissioners’ court under section 2250. Moreover, if we were not held to the strict rule of construction, there is no room for an implication that the Legislature, in providing compensation for county tax commissioners in section 2251, contemplated or intended that he should get a commission on raises to be made by the State Tax Commission, for the reason that section 2251 was enacted in 1903, when we had no State Tax Commission, with the powers and authority of the present one, and which was not created until 1907.
The city court erred in awarding the mandamus, and the judgment is reversed, and one is here rendered dismissing the petition,
Reversed and rendered.
Mayfield, Somerville, and Gardner, JJ., concur.